630 So. 2d 578 (1994)
O'CONNOR DEVELOPMENT CORPORATION, Petitioner,
v.
LEON COUNTY, Respondent.
No. 82038.
Supreme Court of Florida.
January 20, 1994.
M. Stephen Turner and David K. Miller, Broad and Cassel, and W. Taylor Moore, Tallahassee, for petitioner.
David La Croix, Tallahassee, for respondent.
McDONALD, Justice.
We accepted jurisdiction of Board of County Commissioners v. Monticello Drug Co., 619 So. 2d 361 (Fla. 1st DCA 1993), because a portion of that opinion conflicts with Snyder v. Board of County Commissioners, 595 So. 2d 65 (Fla. 5th DCA 1991). In reviewing Snyder, we adopted a standard of review regarding zoning controversies contrary to that adopted in the opinion below. Board of County Commissioners v. Snyder, 627 So. 2d 469 (Fla. 1993). We therefore quash the opinion under review and remand for further consideration in light of our opinion in Snyder.
It is so ordered.
BARKETT, C.J., and OVERTON, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.